Exhibit 10.21

TERMINATION AGREEMENT

This termination agreement (the “Termination Agreement”), dated as of
December 31, 2011 (the “Effective Date”), is made and entered into by and
between Market Leader, Inc., a Washington corporation (“Market Leader”) and
Imprev, Inc., a Washington corporation, (“Imprev”).

RECITALS

A. Imprev and Market Leader previously entered into a Master Service Agreement,
dated as of February 17, 2011 (the “Master Agreement”).

B. The parties desire to terminate the Master Agreement and all Statements of
Work attached thereto (collectively the “Agreements”) in accordance with the
terms, conditions and provisions set forth in this Termination Agreement. Unless
otherwise specifically defined herein, all terms used in this Termination
Agreement with initial letters capitalized will have the meanings given them in
the Agreements.

AGREEMENT

In consideration of good and valuable consideration, the parties agree as
follows:

1. Termination of Agreements. The Agreements are terminated as of the Effective
Date and will have no further force or effect and neither party will have any
further rights, obligations or liabilities under such Agreements from and after
the date hereof except as set forth in Section 17.7 of the Master Agreement.

2. Early Termination Payments. Market Leader will make the following payments
and credits (as specified below) totaling $1,450,000 to Imprev as follows as
consideration for Imprev’s entering into this Termination Agreement and in full
satisfaction of all payment obligations under the Agreements:

(a) $1,000,000.00 USD (One Million dollars) in immediately payable funds paid to
Imprev on or before December 31, 2011; and

(b) $350,000 USD (Three Hundred Fifty Thousand dollars) on June 30, 2012.

(c) The deposit of $100,000 paid by Market Leader to Imprev as set forth in
Section 6.1 of the Statement of Work dated February 17, 2011 shall be credited
to Imprev upon execution of this Termination Agreement and Market Leader will
have no further right to such deposit.

3. Representations and Warranties. Imprev and Market Leader represent and
warrant as follows:

(a) This Termination Agreement has been duly executed and delivered by each of
them and is a legal, valid and binding obligation of each of them, enforceable
in accordance with its terms.



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Termination Agreement by
Market Leader and Imprev, and the consummation of the transactions contemplated
hereby, will not constitute a violation of any law or regulation; require any
consent, approval or authorization from any other individual or entity; result
in a default, acceleration or termination of, or the creation in any party of
such rights, with respect to its agreements; result in the creation of any
encumbrance upon the assets of Market Leader or Imprev; or violate or conflict
with Market Leader’s or Imprev’s governing documents.

(c) Market Leader and Imprev are corporations, each duly organized, validly
existing and in good standing under the laws of their respective state of
formation. All action on the part of Market Leader and Imprev necessary for the
authorization, execution, delivery and performance of this Termination Agreement
and the consummation of the transactions contemplated hereby, have been taken.

4. [Intentionally Omitted].

5. Miscellaneous.

(a) Market Leader will use reasonable efforts to set up and lead a joint meeting
with Market Leader, Imprev, and Keller Williams to review and discuss the
transition of services and messaging. The parties will work together to create
and approve messaging regarding this termination within 3 days of the signature
of this Termination Agreement however Imprev acknowledges that Market Leader is
required to file a 8K within a specific time frame and may do so even if
messaging has not been approved by Imprev.

(b) This Termination Agreement may only be amended, modified or supplemented in
a writing signed by the parties. No waiver by any party of any condition or of
any breach of any terms, covenants, representations, warranties or agreements
contained in this Termination Agreement shall be deemed to be a further or
continuing waiver of any such condition or breach in other instances or a waiver
of any other condition or any breach of any other terms, covenants,
representations, warranties or agreements. The parties expressly agree that they
may be irreparably damaged if this Termination Agreement is not specifically
enforced. Upon a breach or threatened breach of the terms, covenants and/or
conditions of this Termination Agreement by any party, the parties and their
respective Affiliates shall, in addition to all other remedies, be entitled to
seek a temporary or permanent injunction, without showing any actual damage, or
a decree for specific performance, in accordance with the provisions of this
Termination Agreement.

(c) This Agreement shall not be assigned by any party or by operation of law or
otherwise. If one or more provisions of this Termination Agreement are held to
be unenforceable under applicable law, it shall be deemed to be modified to the
minimum extent necessary to make it enforceable, and the balance of this
Termination Agreement shall be interpreted as if such provision were so modified
and shall be enforceable in accordance with its terms. This Agreement will be
governed by the laws of the state of Washington without regard to principles of
conflicts of law. The parties irrevocably consent to the jurisdiction and venue
of the state and federal courts located in King County, Washington in connection
with any action relating to this Termination Agreement and the transactions
contemplated hereby. If either party employs attorneys to enforce any rights
arising out of or relating to this Termination Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
expert witness fees. This Agreement (including the Exhibits hereto) constitutes
the entire agreement among the parties with respect to this subject matter and
supersedes all prior agreements and undertakings, both written and oral, among
the parties with respect to this subject matter.



--------------------------------------------------------------------------------

(d) The parties agree to keep the terms of this Termination Agreement
confidential. Notwithstanding the foregoing, Imprev acknowledges that Market
Leader is required to disclose some of the terms of this Termination Agreement
in a 8K filing, all terms of this Termination Agreement that are not disclosed
in such 8K shall remain Confidential Information. Market Leader shall only
disclose such terms as are required to be disclosed by applicable securities
laws. Market Leader shall provide a copy of such 8K disclosure (including any
version of any agreements between Imprev and Market Leader required to be filed
as an exhibit thereto) to Imprev.

 

Market Leader, Inc.     Imprev, Inc. By:  

/S/ Ian Morris

    By:  

/S/ Renwick Congdon

Its:   12/30/11     Its:   12/30/11